Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-8 are pending as of the reply filed on 4/14/21. 
The rejection of claims 1-8 under 35 USC 112, first paragraph for lack of written description is withdrawn in consideration of Applicants’ remarks and evidence in the specification of indirect administration of a tau aggregation inhibitor to the cerebral cortex (para [0044], Ex. 6). 
The rejection of claims 4 and 8 under 35 USC 112(b) is withdrawn in consideration of Applicants’ clarifying remarks. 
Claims 1-8 were previously rejected under 103 as being unpatentable over Tsai in view of Mahapatra, and Bertilsson. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have argued all of the pending claims are allowable over the cited references and that the neurodegenerative disorders described in Bertilsson, specifically Alzheimer’s disease, Huntington’s disease, and Parkinson’s disease cause gradual death of neuronal cell groups in the brain or spinal cord. Applicants have further argued in contrast to the disorders described in Bertilsson, Down’s syndrome is a genetic disorder caused when abnormal cell division results in an extra full or partial copy of chromosome 21, causing excessive functioning of genes, developmental changes and physical features of Down syndrome. Applicants have 

Applicants’ arguments have been fully considered but they are not found persuasive. Tsai teaches treatment of a neurodegenerative disorder comprising administering an HDAC1 activator, of which methyldopa is exemplified, and further includes Down’s syndrome, progressive supranuclear palsy, and corticodentatonigral degeneration, along with Alzheimer’s, Parkinson’s, and Huntington’s disease as neurodegenerative disorders to be treated. Therefore, while Applicants have argued Down syndrome is completely different from the neurodegenerative disorders of Bertilsson, the examiner maintains that Tsai teaches Down syndrome as a neurodegenerative disorder treated with methyldopa, in addition to progressive supranuclear palsy, and corticodentatonigral degeneration, along with Alzheimer’s, Parkinson’s, and Huntington’s disease. Applicants’ claim 4 further recites oral or parenteral administration, which is taught by Tsai. Bertilsson was cited for teaching administering an intracellular cAMP elevating agent to a patient with a CNS disorder, including a neurodegenerative disorder, with methyldopa is included as an intracellular cAMP elevating agent, which can be administered directly to the cerebral cortex. As Tsai includes Down syndrome as a neurodegenerative 
Claims 1-8 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et. al., US 20100075926 (publ. 3/25/2010) in view of Mahapatra et. al., The Lancet, vol. 3, pp. 736-743, publ. 2004, and Bertilsson et. al., US 20050009847 (publ. 1/13/2005). All references are of previous record. 
The claims are drawn to a method of reduction of occurrence and/or treatment of a tauopathy, Down’s syndrome, corticobasal degeneration (CBD), and progressive supranuclear palsy (PSP) in a subject in need thereof consisting essentially of administering to the cerebral cortex of the subject the tau aggregation inhibitor, methyldopa. 
Tsai teaches methods for treating neurological disorders by administering an effective amount of an HDAC1 activator, with methyldopa exemplified as an HDAC1 activator (Abstract; para [0003], [0007-0008], [0070], [0144]). Tsai teaches HDAC1 activators are neuroprotective in neurological disorders (para [0091]). HDAC1 activators in the form of pharmaceutical salts are st para before Epidemiology section). Tsai further teaches typical doses to range from about 0.1 µg to 10 mg per administration, either daily, weekly, or monthly, and exemplifies a once daily dose of 200-600 mg (para [0291-0292]). Oral or parenteral administration is taught (para [0295]). Tsai teaches the HDAC1 activators in formulations with buffering agents, preservatives, and/or compatible carriers or solubilizers (para [0294], [0328]). Tsai doesn’t teach that additional active agents are necessary; therefore, Tsai meets the limitation of treating a tauopathy selected from Down’s syndrome, CBD, or PSP consisting essentially of administering to a subject in need thereof an effective amount of methyldopa. Regarding the recitation of a tau aggregation inhibitor, this limitation is a property of the compound, methyldopa. See MPEP 2112.01, which states: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 
Tsai doesn’t teach administering to the cerebral cortex. 
Bertilsson teaches promoting neurogenesis comprising contacting neuronal tissue with intracellular cAMP elevating agents (Abstract; para [0002]). The intracellular cAMP elevating agent is also taught to be administered to a patient with a CNS disorder, including a neurodegenerative disorder (para [0008]). Methyldopa is included as an intracellular cAMP 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having a tauopathy selected from Down’s syndrome, PSP, or CBD consisting essentially of administering an effective amount of methyldopa to the cerebral cortex, in view of the combined teachings of the prior art. Tsai and Mahapatra teach as discussed previously, while Bertilsson further teaches methyldopa can be locally administered to subjects with a neurodegenerative disorder, such as to the cerebral cortex. Therefore, as Tsai teaches administration of methyldopa to a subject having Down’s syndrome, PSP, or CBD, and Bertilsson further teaches methyldopa can be administered to neurodegenerative disease patients via the cerebral cortex, one of ordinary skill in the art would have been motivated to have administered methyldopa to the cerebral cortex of a patient with Down’s syndrome, PSP, or CBD, with a reasonable expectation of success.  


Information Disclosure Statement
The IDS filed on 4/14/21 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Conclusion
Claims 1-8 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627